DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edward R. Williams (Reg. 36,057) on 09/20/2021.
The application has been amended as follows: 
In regards to claim 18. (Currently amended) A luminaire, with the synchronous flyback converter circuit (1) according to Claim 5, and an illuminant line (4) having at least one illuminant (5), in particular having at least one light-emitting diode; wherein the synchronous flyback converter circuit (1) is designed to provide on the output side an output voltage for operating the illuminant line (4), from an input voltage fed on the input side.
In regards to claim 19. (Currently amended) The method for operating a synchronous flyback converter circuit (1) according to Claim 15, the method comprising the following step: separately determining, with the control unit (2), a temporal mean of the positive component of the switch current (Isi) flowing through the first switch and a temporal mean of the negative component of the switch current (Isi) flowing through the first switch on the basis of the signal (Sg) fed from the detection circuit (3).
Allowable Subject Matter
Claims 5-12, 15, 18 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 15 and 19, the cited prior art of record does not teach or suggest an apparatus with over other claim features “separately capturing, with the detection circuit (3), a temporal mean of the positive component of the switch current (I.sub.S1) flowing through the first switch (S1) and a temporal mean of the negative component of the switch current (I.sub.S1) flowing through the first switch (Si); and feeding, with the detection circuit (3), a first signal (Sg1) representing the temporal mean of the negative component of the switch current (I.sub.S1) and a second signal (Sg2) representing the temporal mean of the positive component of the switch current (I.sub.S1) to the control unit (2).” as recited in claim 15.
In regards to claims 5-12 and 18, the cited prior art of record does not teach or suggest an apparatus with over other claim features “wherein the detection circuit (3) is designed to separately capture a temporal mean of the positive component of the switch current (I.sub.S1) flowing through the first switch (S1) and a temporal mean of the negative component of the switch current (I.sub.S1) flowing through the first switch (S1); and feed a first signal (Sg1) representing the temporal mean of the negative component of the switch current (I.sub.S1) and a second signal (Sg2) representing the temporal mean of the positive component of the switch current (I.sub.S1) to the control unit (2).” as claim 5.
The claim in the application are deemed to be directed to an nonobvious improvement over the prior art Nuhfer et al [US 2011/0080110 A1] who teaches The LED drive circuit may comprise a controllable-impedance circuit, such as a linear regulator. The LED driver may be operable to control the magnitude of the bus voltage to optimize the efficiency and reduce the power dissipation in the LED drive circuit, as well ensuring that the load voltage and current do not have any ripple.
The primary reason of allowance of the claims is improvement with the detection circuit is designed to separately capture a temporal mean of the positive component of the switch current flowing through the first switch and a temporal mean of the negative component of the switch current flowing through the first switch; and feed a first signal representing the temporal mean of the negative component of the switch current and a second signal representing the temporal mean of the positive component of the switch current to the control unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177.  The examiner can normally be reached on M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844